Title: To Thomas Jefferson from Albert Gallatin, 19 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                on or before 19 Mar. 1807
                            
                        
                        M. Lyon wishes to have an answer to his proposals respecting Salt-springs. It seems to me 1st. That we cannot
                            agree to Let any unless he agrees to make a certain quantity of salt—2dly. that it is best on the
                            whole to leave the managemt. of the springs not yet leased to Govr. Harrison—
                    